     Case 2:19-cv-00880-JAD-BNW Document 8 Filed 10/29/20 Page 1 of 4




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                       ***
 5
      EVAN RATCLIFF,                                     Case No. 2:19-cv-00880-JAD-BNW
 6
                                         Plaintiff,      ORDER EXTENDING STAY
 7
                     v.
 8
      J. NASH, et al.,
 9
                                      Defendants.
10

11
            This case was referred to the District Court’s Inmate Early Mediation Program (“IEM”)
12
     on October 6, 2020. The case was stayed for ninety (90) days to January 4, 2021, to allow the
13
     Plaintiff and Defendants an opportunity to settle their dispute. Due to the pandemic, the
14
     mediation session with a court-appointed mediator cannot and will not be held before the stay
15
     expires. The Court now extends the stay until three days after the scheduled IEM, currently set
16
     for January 8, 2021, at 11:15 a.m. The status report is also due on that date. During this stay
17
     period and until the Court lifts the stay, no other pleadings or papers may be filed in this case, and
18
     the parties may not engage in any discovery, nor are the parties required to respond to any paper
19
     filed in violation of the stay unless specifically ordered by the Court to do so.
20
            For the foregoing reasons, it is ordered that the stay is extended until three days after the
21
     IEM. The Office of the Attorney General will file the report form regarding the results of the stay
22
     by that date.
23
            IT IS SO ORDERED.
24
            DATED October 29, 2020.
25

26
27                                                    BRENDA N. WEKSLER
                                                      UNITED STATES MAGISTRATE JUDGE
28
     Case 2:19-cv-00880-JAD-BNW Document 8 Filed 10/29/20 Page 2 of 4




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                   ***
 4    EVAN RADCLIFF,                                    Case No. 2:19-cv-00880-JAD-BNW
 5                                      Plaintiff,      Attorney General’s Report of Results of 90-
                                                        Day Stay
 6                   v.
 7    J. NASH, et al.,
 8                                   Defendants.
 9

10     NOTE: This form must be filed only by the Office of the Attorney General. The inmate
                             plaintiff MUST NOT file this form.
11
            On October ________, 2020, the Court ordered the Office of the Attorney General of the
12
     State of Nevada to file its 90-day report three-days after the rescheduled mediation. By filing this
13

14   form, the Office of the Attorney General hereby complies with that order.

15                                           REPORT FORM

16   [Identify which of the following two situations (identified in bold type) describes the case, and
17
     follow the instructions corresponding to the proper statement.]
18
     Situation One: Mediated Case: The case was assigned to mediation by a court-appointed
19   mediator during the 90-day stay. [If this statement is accurate, check ONE of the six statements
     below and fill in any additional information as required, then proceed to the signature block.]
20
            ____      A mediation session with a court-appointed mediator was held on
21
                    _______________ [enter date], and as of this date, the parties have reached a
22                  settlement (even if paperwork to memorialize the settlement remains to be
                    completed). (If this box is checked, the parties are on notice that they must
23                  SEPARATELY file either a contemporaneous stipulation of dismissal or a motion
                    requesting that the Court continue the stay in the case until a specified date upon
24                  which they will file a stipulation of dismissal.)
25
     ///
26
     ///
27
     ///
28


                                                 Page 2 of 4
     Case 2:19-cv-00880-JAD-BNW Document 8 Filed 10/29/20 Page 3 of 4




 1          ____   A mediation session with a court-appointed mediator was held on
 2                ________________ [enter date], and as of this date, the parties have not reached a
                  settlement. The Office of the Attorney General therefore informs the Court of its
 3                intent to proceed with this action.
             ____ No mediation session with a court-appointed mediator was held during the 90-day
 4                stay, but the parties have nevertheless settled the case. (If this box is checked, the
                  parties are on notice that they must SEPARATELY file a contemporaneous
 5                stipulation of dismissal or a motion requesting that the Court continue the stay in
 6                this case until a specified date upon which they will file a stipulation of dismissal.)

 7          ____    No mediation session with a court-appointed mediator was held during the 90-day
                    stay, but one is currently scheduled for ________________ [enter date].
 8
             ____ No mediation session with a court-appointed mediator was held during the 90-day
 9
                  stay, and as of this date, no date certain has been scheduled for such a session.
10
            ____    None of the above five statements describes the status of this case.
11                  Contemporaneously with the filing of this report, the Office of the Attorney General
                    of the State of Nevada is filing a separate document detailing the status of this case.
12
                                                       *****
13

14   Situation Two: Informal Settlement Discussions Case: The case was NOT assigned to
     mediation with a court-appointed mediator during the 90-day stay; rather, the parties were
15   encouraged to engage in informal settlement negotiations. [If this statement is accurate, check
     ONE of the four statements below and fill in any additional information as required, then proceed
16   to the signature block.]
17
            ____    The parties engaged in settlement discussions and as of this date, the parties have
18                  reached a settlement (even if the paperwork to memorialize the settlement remains
                    to be completed). (If this box is checked, the parties are on notice that they must
19                  SEPARATELY file either a contemporaneous stipulation of dismissal or a motion
                    requesting that the Court continue the stay in this case until a specified date upon
20                  which they will file a stipulation of dismissal.)
21
             ____ The parties engaged in settlement discussions and as of this date, the parties have
22                not reached a settlement. The Office of the Attorney General therefore informs the
                  Court of its intent to proceed with this action.
23
            ____    The parties have not engaged in settlement discussions and as of this date, the parties
24                  have not reached a settlement. The Office of the Attorney General therefore informs
25                  the Court of its intent to proceed with this action.

26   ///

27   ///
28


                                                 Page 3 of 4
     Case 2:19-cv-00880-JAD-BNW Document 8 Filed 10/29/20 Page 4 of 4




 1         ____   None of the above three statements fully describes the status of this case.
 2                Contemporaneously with the filing of this report, the Office of the Attorney General
                  of the State of Nevada is filing a separate document detailing the status of this case.
 3

 4         Submitted this _______ day of __________________, ______ by:

 5
     Attorney Name: _______________________              _________________________
 6                   Print                               Signature
 7

 8   Address: _________________________          Phone: ___________________________
 9           _________________________           Email: ___________________________
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                               Page 4 of 4
